Order and judgment (one paper), Supreme Court, New York County (Leland DeGrasse, J.), entered on or about June 4, 1993, which, inter alia, granted plaintiff’s motion for summary judgment and awarded it possession of defendants’ cooperative apartment, unanimously modified, on the law, to amend the order and judgment by including a 10 day cure period, and otherwise affirmed, without costs.
IAS correctly found, in view of the no waiver clause and other circumstances, that plaintiff did not waive defendants’ violation of the proprietary lease in maintaining a professional practice in their apartment (see, Monarch Information Servs. v 161 William Assocs., 103 AD2d 703). However, the failure to provide a postjudgment cure period pursuant to RPAPL 753 (4) was error, and we modify accordingly (see, Nestor v McDowell, 81 NY2d 410, 414, citing Killington Investors v Leino, 148 AD2d 334, 336). We have considered the parties’ other contentions and find them to be without merit. Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.